Action against the city of New York and a property owner for personal injuries caused by falling in a depression or irregularity in a sidewalk. Judgment for plaintiff and against the city of New York reversed on the law and the facts, with costs, and complaint dismissed, with costs. The depression, as described by plaintiff and her witnesses, was not more than four inches in depth and was not of such a character as to charge the city with negligence. (Beltz v. City of Yonkers, 148 N. Y. 67; Hamilton v. City of Buffalo, 173 id. 72; Butler v. Village of Oxford, 186 id. 444, and Lalor v. City of New York, 208 id. 431.) The court charged the jury that the plaintiff did not claim that the depression constituted a trap, to which charge no exception was taken. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.